Case 1:05-¢F-08672-LAB Beeument 383 Filed 43/34/49 Bage 4 of 3

IN THE UNITED STATES DISTRICT COURT

 

 

 

FOR THE SOUTHERN DISTRICT OF NEW YORKfee : <a
USDC SDNY |

 

UNITED STATES OF AMERICA,

Vv.

ABDERRAHMANE FARHANE,
Defendant.

 

ABDERRAHMANE FARHANE,

Petitioner,

Vv.

UNITED STATES OF AMERICA,
Respondent.

 

 

   

Case No. 05-CR-673-4 (LAP) DATE rep

Case No. 18-CV-11973 (LAP)

NOTICE OF WITHDRAWAL OF
DAVID BERMAN AS COUNSEL OF
RECORD AND [PROPOSED]
ORDER

PLEASE TAKE NOTICE that, I, David A. Berman, of the law firm Wilmer Cutler

Pickering Hale and Dorr LLP, hereby withdraw as counsel of record for Defendant/Petitioner

Abderrahmane Farhane. I am withdrawing as counsel of record for Defendant/Petitioner because

I am separating from Wilmer Cutler Pickering Hale and Dorr LLP. Defendant/Petitioner continues

to be represented in this matter by the other counsel of record at Wilmer Cutler Pickering Hale and

Dorr LLP. I respectfully request that my name and email address be removed from the official

docket.

 

 
€ase 1:65-6F-00673-LAP Beeument 252 Filed 12/20/49 Page 2 ef 2

Dated: December 16, 2019 : Respectfully submitted,

/s/ David A. Berman

David A. Berman

WILMER CUTLER PICKERING HALE AND
Dorr LLP

250 Greenwich Street

New York, NY 10007 USA

Tel.: (212) 230-8800

Fax: (212) 230-8888
david.berman@wilmerhale.com

SO ORDERED. Mewler
Dated: [2 [LO , 2019 Klerk; C/ :

Honorable Loretta A. Preska
United States District Judge
